Order filed, June 13, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00388-CV
                                 ____________

  DUSTIN BROWN, NATALIE BROWN, INDIVIDUALLY, NATALIE
BROWN, AS MOTHER OF ADLEY BROWN AND NATALIE BROWN, AS
             MOTHER OF ILY BROWN, Appellant

                                            V.

 TARBERT, LLC, DBA WAYPOINT HOMES, STARWOOD WAYPOINT
  TRS, LLC, BRANDON ROBERTS AND CHASE FERRELL, Appellee


                    On Appeal from the 157th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-81429


                                     ORDER

      The reporter’s record in this case was due June 11, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Sheri Ulrich, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM